DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1. This office action is in response to communications filed 2/23/2021 Claims 1, 2, 4, 5, 6, 12 are amended. Claim 7 is original. Claims 3, 8, 13, 14, 15, 16, 17, 18, 19, 20 are previously presented. Claims 9-11 are canceled. 
	
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 3, 4, 5, 6, 7, 8, 12-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	Claims 1, 2, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2015/0091795, Kang et al. (hereinafter Kang) in view of U.S. Patent 4716469, Kim et al. Kim 1) further in view of U.S. Patent Application 2011/0143711, Hirson et al. (hereinafter Hirson).

2. 	Regarding Claim 1, Kang discloses A multimedia device (Fig. 1: display device 100), comprising:
 	a notification information collection unit (Fig. 6: 196 communicator) comprising at least one of a tuner ([0189], a tuner), a network interface unit and an external device interface unit (Fig. 6; [0162] An input 185 is provided in the housing of the display device), which are configured to collect notification information from at least one of a broadcasting station ([0188], The communicator 196 may also receive a broadcasting signal from a broadcasting station), an external device (Fig. 6: 300 remote controller), and an external server ([0195], the standby mode refers to a state in which the display device is connected to external commercial power and is supplied with power from the commercial power, but is supplied with only minimum power for receiving a signal of the remote controller and a signal of external broadcasting and external content);
 	a wireless communication (Fig. 6: 196 communicator or 185 human body detector, see para [0017]) configured to obtain personal identification information of a user ([0137], first display device 100 may identify the first user by recognizing a subject via an image sensor. [0155]-[0157], the human body is detected through the infrared sensor while the infrared sensor operates. [0187] The communicator 196 communicates with an external remote controller and receives a user command input to the remote controller.) and distance information to an external device by communicating with the external device corresponding to the user ([0150]-[0151], The human body detector 184 detects the human body located around the display device 100 (e.g.). The human body detector 184 receives power for the operation and performs the operation when the display device is in a standby mode. [0155]-[0159], [0167], the human body is detected through the infrared sensor); and
 	a display unit (Fig.1: 100 display device); and 

 	control the display unit based on the personal identification information, the distance information and the notification information,
 	enter a standby mode when the multimedia device is off ([0167], When the display device is connected to commercial power and is in a standby mode in which a power button (not illustrated) is turned off. [0195], the standby mode refers to a state in which the display device is connected to external commercial power and is supplied with power from the commercial power, but is supplied with only minimum power for receiving a signal of the remote controller and a signal of external broadcasting and external content. At this time, the display panel and the backlight are turned off and are not supplied with power. Examiner notes that standby mode is when the display screen is off based on applicant’s specification),
 	determine the user to be a predetermined user if the obtained personal identification information from the wireless communication unit corresponds to personal identification information of the predetermined user ([0137], first display device 100 may identify the first user by recognizing a subject via an image sensor. [0155]-[0157], the human body is detected through the infrared sensor while the infrared sensor operates), and
 	activate a partial area of the display unit and display notification information corresponding to the predetermined user of the collected notification information in the partial area (See Fig. 7: blocks 401-405, 406: display identified content information by operating first light emitting region and first display region, see para [0168], when it is determined that the detected human is the registered user, performs control such that operations of the first light emitting region of the backlight and the first display region of the display panel are turned on) 
 	However, Kang may not explicitly disclose control the display unit based on the user information, the distance information to the user and the notification information;

 	Kim 1 teaches control the display unit based on the user identification information, the distance information to the user and the notification information; when the predetermined user is determined and the obtained distance information corresponds to a predetermined distance value. (Column 2 lines 55-65; Column 4 lines 23-32, a viewer is positioned within a predetermined distance from the TV set, the infrared pulse signals emitted from the infrared transmitter 2 are reflected from the viewer to check the existence of the viewer within the predetermined distance)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device housing the infrared sensor (Fig. 1: 184) of Kang with the infrared sensor of Kim 1 for the purpose of enhancing device authorization procedures by utilizing user recognition information to determine if the detection of a human body is determined as a pre-registered user’s body.
 	Kang in view of Kim 1 does not explicitly disclose obtain personal identification information of a user
 	Further Hirson teaches obtain personal identification information of a user (Fig. 20; [0178]-[0179], obtaining the personal identification information from the user terminal 111 and mobile phone 117)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device housing the infrared sensor (Fig. 1: 184) of Kang with the infrared sensor of Kim 1 for the purpose of enhancing device authorization procedures by utilizing user recognition information to determine if the detection of a human body is determined as a pre-registered user’s body and incorporate a database that determines personal identification information 

3. 	Regarding claim 2, Kang discloses wherein at least part of the notification information displayed in the activated partial area is changed according to a value of the obtained distance information (abstract, when the human body is detected in a standby mode an operation of the display panel such that notification information of the user is displayed in a portion of the display panel (examiner notes that the display portion (e.g. activated partial area is changed) lights up in response to a human body being detected). and turns on some light sources out of the plurality of light sources. [0033], The notification information of the user may include content information viewed at a predetermined viewing ratio).
 	However, Kang may not explicitly disclose a notification information displayed according to a value of the obtained distance information.
 	Kim 1 teaches a value of the obtained distance information (Column 2 lines 55-65; Column 4 lines 23-32, a viewer is positioned within a predetermined distance from the TV set, the infrared pulse signals emitted from the infrared transmitter 2 are reflected from the viewer to check the existence of the viewer within the predetermined distance)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device housing the infrared sensor (Fig.1: 184) of Kang with the infrared sensor of Kim 1 for the purpose of enhancing device authorization procedures by utilizing user recognition information to determine if the detection of a human body is determined as a pre-registered user’s body.

 	Regarding Claim 7 Kang et al., as modified by Kim 1 et al. discloses The multimedia device of claim 1, wherein the notification information displayed in the activated partial area is changed according to at least one of the current time, day, date, and season ([0024], The notification information of the user may include information of the content viewed at a predetermined viewing ratio. [0025], an input configured to receive a user command, wherein the control may turn on the plurality of light sources of the backlight when a reproducing command of the content information is input while the content information is displayed, and turn off the light source, which was previously turned on, such that displaying of the content information is terminated when a predetermined time has elapsed from a time at which the content information is displayed. Examiner notes that a predetermined time elapsing can fall under time, day and date).

5. 	Regarding Claim 13 Kang et al, as modified by Kim 1 et al. discloses The multimedia device of claim 1, wherein the external device corresponding to the user includes a mobile terminal ([0064], a display of a mobile communication terminal).

6. 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2015/0091795, Kang et al. (hereinafter Kang) in view of U.S. Patent 4716469, Kim et al. (hereinafter Kim 1) further in view of U.S. Patent Application 2011/0143711, Hirson as applied to claim 1 above, and further in view of KR 10-1998-0037135 A, Hwang.

7. 	Regarding Claim 4 Kang discloses The multimedia device of claim 1, wherein while displaying the notification information corresponding to the predetermined user ([0137], first display device 100 may identify the first user by recognizing a subject via an image sensor),
	Kim 1 teaches predetermined a user at a predetermined distance via infrared sensor (Column 2 lines 55-65; Column 4 lines 23-32, a viewer is positioned within a predetermined distance from the TV set, the infrared pulse signals emitted from the infrared transmitter 2 are reflected from the viewer to check the existence of the viewer within the predetermined distance)
 	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the display device housing the infrared sensor (Fig.1: 184) of Kang with the infrared sensor of Kim 1 to check user recognition information if the detected human body is determined as a pre-registered user’s body.
 	However, Kang in view of Kim 1, the combination does not explicitly disclose, the controller is configured to control the wireless communication unit to re-obtain distance information, and wherein when the re-obtained distance information is out of the predetermined distance value, the controller is configured to stop display of the notification information corresponding to the recognized user and deactivate the activated partial area.
 	Hwang teaches wherein while displaying the notification information corresponding to the recognized user, the controller is configured to control the sensing unit to re-obtain distance information, and wherein when the re-obtained distance information is out of the predetermined distance value, the controller is configured to stop display of the notification information corresponding to the recognized user and deactivate the activated partial area (advertisement images are continuously and sequentially displayed as long as an on/off switch (7) is not turned off when a person is present in front of an image panel (6), and the human body sensing sensor (80) sense an absence of a person so as to turn off the on/off switch (7) when the person is absent (see lines 49-51 on page 2 and figure 3).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Kang in view of Kim to control the display device to 
 	Hwang does not explicitly disclose determining the user to be a predetermined user
 	Further Hirson teaches determining the user to be a predetermined user (Fig. 20; [0178]-[0179], obtaining the personal identification information from the user terminal 111 and mobile phone 117)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device housing the infrared sensor (Fig. 1: 184) of Kang with the infrared sensor of Kim 1 for the purpose of enhancing device authorization procedures by utilizing user recognition information to determine if the detection of a human body is determined as a pre-registered user’s body and incorporate a database that determines personal identification information of a user as taught in Hirson in order to target advertise based on personal identification information of the user thereby enhancing user entertainment experience.

8. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2015/0091795, Kang et al. (hereinafter Kang) in view of U.S. Patent 4716469, Kim et al. (hereinafter Kim 1) further in view of U.S. Patent Application 2011/0143711, Hirson as applied to claim 1 above, and further in view of Kim Seug Su ( hereinafter Kim 2), “TV Capable of Checking Laundry Time, Controlling Temperature of Air Conditioner and etc.” Korea Joong Ang Daily, 21 August 2014.

9. 	Regarding Claim 8 Kang discloses The multimedia device of claim 1 (Fig. 1: display device 100), 
 	Kim 1 teaches a method wherein (Column 2 lines 55-65; Column 4 lines 23-32) “a viewer is positioned within a predetermined distance from the TV set, the infrared pulse signals emitted from the infrared transmitter 2 are reflected from the viewer to check the existence of the viewer within the predetermined distance.”
 	However, Kang in view of Kim 1, the combination does not explicitly disclose, the notification information displayed in the activated partial area includes a menu option for configuring an environment of a predetermined space, and wherein when receiving a command for selecting the menu option, the controller is configured to control a signal corresponding to an environment configuration value of the predetermined space to be transmitted to a predetermined external device.
 	Kim 2 teaches the notification information displayed in the activated partial area includes a menu option for configuring an environment of a predetermined space (see TV/Monitor displaying different applications (page 1)), and wherein when receiving a command for selecting the menu option (read as “notification feature” (page 2)), the controller is configured to control a signal corresponding to an environment configuration value of the predetermined space to be transmitted to a predetermined external device ( a user is able to check and control the state of home appliances linked with a TV and set as desired by utilizing applications of the smart TV , see page 1).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Kang in view of Kim 1 to control the display device to set different conditions for each device (e.g. home appliances linked with TV) as taught in Kim 2 for the purposes of using the smart home application that provides a notification function to notify the user of the statuses of the home appliances such as washing completion on the display device of Kang in view of Kim 1. 

Allowable Subject Matter
Claims 15-20 are allowed.
s 3, 5, 6, 12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997.  The examiner can normally be reached on Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422